ICJ_148_WhalingAntarctic_AUS_JPN_2013-02-06_ORD_01_NA_03_EN.txt.                     41 	




                                      DECLARATION OF JUDGE GAJA



                       It may be regretted that the Court, facing for the first time in several
                    decades a declaration of intervention under Article 63 of the Statute, has
                    not seized the opportunity for clarifying certain aspects of the procedure
                    relating to this type of intervention.
                       While one may understand that the Court does not wish to address
                    questions that are not immediately relevant for the purpose of deciding
                    whether New Zealand’s intervention is admissible, it is less understand-
                    able that the conditions for the admissibility of an intervention are only
                    the object of a general reference to Article 63 of the Statute and of an
                    analysis of the formal requirements set forth by Article 82 of the Rules
                    (para. 8).
                       One of the conditions which should have been spelled out and ascer-
                    tained by the Court relates to the relevance of the suggested construction
                    of the convention for the decision of the case. In the Haya de la Torre
                    (Colombia v. Peru) Judgment the Court had noted that “every interven-
                    tion is incidental to the proceedings in a case” and that “a declaration
                    filed as an intervention only acquires that character, in law, if it actually
                    relates to the subject‑matter of the pending proceedings” (I.C.J. Reports
                    1951, p. 76). On that basis, the Court found that Cuba’s intervention was
                    admissible only in part (ibid., p. 77). The Court made this assessment in
                    the Judgment that decided the case on the merits. When confronted with
                    the same issue at an earlier stage, as in the present case, the Court should
                    not go further than a prima facie analysis of the relevance of the sug-
                    gested construction for the decision of the case. The Court could have
                    outlined this criterion and assessed New Zealand’s declaration accord-
                    ingly. No doubt, the Court would have reached the conclusion that in this
                    regard the intervention is admissible, given the extensive references in
                    New Zealand’s declaration to the construction of Article VIII of the
                    International Convention for the Regulation of Whaling which is at the
                    core of the present case.
                       While the Court fails to analyse specifically the conditions for admis-
                    sibility of New Zealand’s intervention, it includes in its Order some
                    remarks that do not concern that admissibility. This concerns in particu-
                    lar the assertion that New Zealand as an intervener will be bound, accord-
                    ing to paragraph 2 of Article 63 of the Statute, by the construction to be
                    given by the Court. This statement may be taken as a simple reminder of
                    the relevant paragraph in the Statute on the legal effects of an interven-
                    tion. However, the provision in the Statute actually says that “the con-
                    struction . . . will be equally binding upon” the intervener. This cannot
                    mean that only the intervener will be bound. The provision would be

                    42




4 CIJ1041.indb 80                                                                                   3/03/14 10:42

                    42 	            whaling in the antarctic (decl. gaja)

                    unbalanced, and unduly penalize the intervener. By saying that the inter-
                    vener will be “equally” bound, paragraph 2 of Article 62 points to the
                    conclusion that, with regard to the construction of the convention, the
                    intervener will be bound towards the parties and that the parties will also
                    be bound towards the intervener.
                       Should the question of the effects of the construction arise, the Court
                    may well reach the same conclusion. However, by focusing only on the
                    future obligations of the intervener, the Court may regrettably suggest
                    that it holds a different view.

                                                                    (Signed) Giorgio Gaja.




                    43




4 CIJ1041.indb 82                                                                                 3/03/14 10:42

